The Chancellor.
The bill is filed by husband and wife to obtain a reconveyance to the latter, of land which she and her husband, her co-complainant, conveyed to the defendant, and which was then her separate estate, and for an account of the rents and profits since that conveyance. The defendant demurred for want of equity, and on the argument assigned for cause of demurrer, among other things, multifariousness and misjoinder of husband and wife as complainants. The bill has equity. It is not multifarious. But according to the practice as settled in this court by Johnson v. Vail, 1 McCarter 423, the demurrer must "be allowed on the ground of misjoinder. It was insisted on the argument, that the objection on that ground could not be entertained under the demurrer on record. But the practice on this point is thoroughly settled. Where a demurrer is put in to the whole bill for causes assigned on the record, if those causes are overruled the defendant will be allowed to assign other causes of demurrer, ore tenus, at the argument, but the demurrer ore tenus, must be for some cause which covers the whole extent of the demurrer. Story’s Eq. Pl., § 464; Stillwell v. McNeely, 1 Green’s Ch. R. 305; Garlick v. Strong, 3 Paige 440; Wake v. Parker, 2 Keen 59. The demurrer is allowed, but without costs. Leave will be given to amend by substituting a proper and responsible per*381son as next friend of the wife, and making the husband a party defendant. The amendment is to be made within thirty days from the date of the order to be made in pursuance of this decision. In default thereof, the bill will be dismissed.